Supreme Court of Florida
                                  ____________

                                  No. SC20-355
                                  ____________

                           ALPHONSO JAMES, SR.,
                                Petitioner,

                                         vs.

                           AMIRA DAJANI FOX, etc.,
                                Respondent.

                                  August 27, 2020

PER CURIAM.

      This case is before the Court on the petition of Alphonso James, Sr. for a

writ of quo warranto. We have jurisdiction. See art. V, § 3(b)(8), Fla. Const. By

order dated April 8, 2020, we dismissed James’s petition pursuant to Pettway v.

State, 776 So. 2d 930, 931 (Fla. 2000). See James v. Fox, No. SC20-355, 2020

WL 1818572 (Fla. Apr. 8, 2020). Concurrent with the dismissal of the petition, we

expressly retained jurisdiction to pursue possible sanctions against James. Id.; see

Fla. R. App. P. 9.410(a) (Sanctions; Court’s Motion).

      James was convicted in Twentieth Judicial Circuit (Lee County) case

number 361989CF001711000ACH on one count of possession of a controlled
substance with intent to sell or deliver, for which he was sentenced as a habitual

felony offender to twenty years’ imprisonment on January 22, 1990. James was

also convicted on one count of possession of a controlled substance with intent to

sell or deliver in Lee County case number 361989CF000890000ACH, for which he

was sentenced as a habitual felony offender to thirty years’ imprisonment on

January 29, 1990, ordered to run consecutively to any active sentences being

served. It is unclear whether James appealed his convictions and sentences.

      James began filing petitions with the Court in 1991. Since that time, he has

filed thirty-four previous petitions or notices, and the majority of these filings have

been related to his convictions and sentences in the above-noted circuit court cases.

We have never granted the relief sought in any of James’s filings, which have all

been denied, dismissed, or transferred by the Court. Twelve of these previous

filings have been petitions for writ of quo warranto in which James challenged the

authority of various court officers with regard to his filings in the lower courts.

The quo warranto petition in this case was no exception. James claimed that the

State Attorney for the Twentieth Judicial Circuit failed to acknowledge a habeas

petition that he had mailed to her office, thus failing to comply with her duty as a

constitutional officer. We dismissed the petition and directed James to show cause

why he should not be barred from filing any further requests for relief and referred




                                         -2-
to the Department of Corrections for possible disciplinary action pursuant to

section 944.279, Florida Statutes (2019).

      James filed a response to the order to show cause in which he asserts that the

First Amendment grants him the right to seek redress in the courts. Moreover,

James contests the State’s jurisdiction and its ability to punish him based on his

claim that he is a separate or “sovereign” citizen who has not consented to that

jurisdiction.

      Upon due consideration of James’s response, we conclude that it fails to

show cause why sanctions should not be imposed. Based on his persistent history

of filing pro se petitions that were meritless or otherwise inappropriate for this

Court’s review, James has abused the judicial process and burdened this Court’s

limited judicial resources. We further conclude that James’s quo warranto petition

filed in this case is a frivolous proceeding brought before this Court by a state

prisoner. See § 944.279(1), Fla. Stat. (2019).

      Accordingly, the Clerk of this Court is hereby instructed to reject any future

pleadings, petitions, motions, documents, or other filings submitted by Alphonso

James, Sr. that are related to case numbers 361989CF000890000ACH or

361989CF001711000ACH, unless such filings are signed by a member in good

standing of The Florida Bar. Counsel may file on James’s behalf if counsel

determines that the proceeding may have merit and can be brought in good faith.


                                         -3-
Furthermore, because we have found James’s petition to be frivolous, we direct the

Clerk of this Court, pursuant to section 944.279(1), Florida Statutes (2019), to

forward a copy of this opinion to the Florida Department of Corrections’ institution

or facility in which James is incarcerated.

      No motion for rehearing or clarification will be entertained by the Court.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, and
COURIEL, JJ., concur.

Original Proceeding – Quo Warranto

Alphonso James, Sr., pro se, Blountstown, Florida,

      for Petitioner

No appearance for Respondent




                                         -4-